Title: From James Madison to Secretary of the Treasury, 9 November 1816
From: Madison, James
To: Secretary of the Treasury



9 November 1816

In pursuance of the authority vested in the President of the United States, by the Act of Congress passed the 3d. of March 1809, entitled "An Act further to amend the several Acts for the establishment and regulation of the Treasury, War, and Navy Departments", I do hereby direct, that the following transfers be made, viz.
From the Appropriation for Navy Yards to Contingent Expenses the sum of$150,000To Building 74’s & Frigates75,000From the Appropriation for bounty, subsistence & clothing Marine Corps to Contingent Expenses of Marine Corps, the sum of$10,000To Military Stores Do4,298.75.75From the Appropriation for the building or Purchasing of Vessels to carry not less than 8 nor more than 16 guns each to Building Barges, the sum of $1,000.
Given under my hand this 9th. day of Novr: in the Year of our Lord 1816.

(Signed) James Madison

